Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-21-00095-CV

                                    MEAT SUPPLY, LLC,
                                        Appellant

                                                v.

                                510 S. GOOD LATIMER, LLC,
                                          Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-11151
                         Honorable Angelica Jimenez, Judge Presiding

     BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the trial court’s March 3, 2021 order
denying appellant Meat Supply, LLC’s motion to dismiss under the Texas Citizens Participation
Act is AFFIRMED. We order appellant Meat Supply, LLC to pay the costs of this appeal.

       SIGNED March 9, 2022.


                                                 _____________________________
                                                 Beth Watkins, Justice